                                            Case 3:19-cv-05639-WHA Document 135 Filed 09/08/20 Page 1 of 4



                                       1   K. Lee Marshall (SBN 277092)
                                           Abigail Cotton (SBN 306121)
                                       2   BRYAN CAVE LEIGHTON PAISNER LLP
                                           Three Embarcadero Center, 7th Floor
                                       3   San Francisco, CA 94111-4078
                                           Telephone: (415) 675-3444
                                       4   klmarshall@bclplaw.com
                                           abby.cotton@bclplaw.com
                                       5
                                           David A. Roodman (appearance pro hac vice)
                                       6   Nick E. Williamson (appearance pro hac vice)
                                           BRYAN CAVE LEIGHTON PAISNER LLP
                                       7   One Metropolitan Square, 36th Floor
                                           St. Louis, MO 63102
                                       8   Telephone: (314) 259-2000
                                           daroodman@bclplaw.com
                                       9   nick.williamson@bclplaw.com

                                      10   Attorneys for Plaintiffs
                                           Fluidigm Corporation and Fluidigm Canada Inc.
                                      11
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      12
   SAN FRANCISCO, CA 94111-4070




                                                                           UNITED STATES DISTRICT COURT
                                      13
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                      14
                                                                              SAN FRANCISCO DIVISION
                                      15

                                      16
                                           FLUIDIGM CORPORATION, a Delaware                Case No. 3:19-cv-05639-WHA
                                      17   corporation; and FLUIDIGM CANADA INC.,
                                           a foreign corporation,                          FLUIDIGM CORPORATION AND
                                      18                                                   FLUIDIGM CANADA, INC.’S MOTION
                                                             Plaintiffs,                   TO AMEND BRIEFING SCHEDULE ON
                                      19
                                                  v.                                       THEIR MOTION TO MODIFY
                                      20                                                   SCHEDULING ORDER AND FOR
                                           IONPATH, INC., a Delaware corporation,          LEAVE TO FILE THIRD AMENDED
                                      21                                                   COMPLAINT
                                                             Defendant.
                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                       FLUIDIGM CORPORATION AND FLUIDIGM CANADA, INC.’S MOTION TO AMEND
                                                       BRIEFING SCHEDULE ON THEIR MOTION TO MODIFY SCHEDULING ORDER AND
                                                                   FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                            Case 3:19-cv-05639-WHA Document 135 Filed 09/08/20 Page 2 of 4



                                       1          Pursuant to Civil Local Rule 6-3, Plaintiffs Fluidigm Corporation and Fluidigm Canada

                                       2   Inc. (collectively “Fluidigm”) respectfully submit this Motion to Amend Briefing Schedule (the

                                       3   “Motion”) as to Fluidigm’s Motion to Modify Scheduling Order and for Leave to File Third

                                       4   Amended Complaint (the “Underlying Motion”). This Motion is supported by the Declaration of

                                       5   K. Lee Marshall, attached hereto.

                                       6          As detailed more fully in Plaintiffs’ Underlying Motion, Fluidigm seeks to amend its

                                       7   pleading to include breach of contract, unfair competition, and false advertising claims. Such

                                       8   amendment is necessary due to the discovery of material, new evidence first discovered by

                                       9   Fluidigm during its August 28, 2020 deposition of IONpath, Inc.’s (“IONpath”) employee Dr.

                                      10   Jason Ptacek.

                                      11          That evidence establishes, inter alia, that IONpath breached the terms and conditions it
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      12   agreed to as part of a contract with Fluidigm for reagents and antibodies it later used to provide
   SAN FRANCISCO, CA 94111-4070




                                      13   services to third parties. The evidence also establishes that IONpath made material

                                      14   misrepresentations about its own, and Fluidigm’s, products.

                                      15          After discovering the new evidence, Fluidigm moved promptly to seek leave to amend its

                                      16   complaint. IONpath opposes that proposed amendment.

                                      17          Given upcoming deadlines related to the patent showdown process and discovery

                                      18   generally, good cause supports Fluidigm’s requested amended briefing schedule in order to

                                      19   prevent avoidable harm and complications if the Underlying Motion is not resolved promptly.

                                      20          As discussed in the supporting Declaration of K. Lee Marshall, under the current

                                      21   scheduling orders (DEs 72 & 128), the parties’ opening showdown summary judgment briefs are

                                      22   due October 29, 2020 and non-expert discovery closes January 29, 2021. Although the

                                      23   showdown process is limited to certain issues, discovery continues to progress as to all claims

                                      24   during the showdown process. If Fluidigm’s Motion is not heard until October 15, 2020, and

                                      25   even assuming that an order follows promptly, Fluidigm will be forced to decide between (i)

                                      26   engaging in discovery, including deposing relevant witnesses such as IONpath’s Dr. Finn, in the

                                      27   intervening weeks in connection with its showdown claims – without knowing whether the

                                      28
                                                                                            1
                                                     FLUIDIGM CORPORATION AND FLUIDIGM CANADA, INC.’S MOTION TO AMEND
                                                     BRIEFING SCHEDULE ON THEIR MOTION TO MODIFY SCHEDULING ORDER AND
                                                                 FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                            Case 3:19-cv-05639-WHA Document 135 Filed 09/08/20 Page 3 of 4



                                       1   additional claims of its Proposed Complaint are in the case, or (ii) waiting to engage in such

                                       2   discovery, and depose such witnesses, until after an order issues, particularly as witnesses may be

                                       3   deposed only once. Further, by waiting, Fluidigm risks missing out on the opportunity to include

                                       4   potentially valuable testimony in its showdown papers while also compressing additional non-

                                       5   showdown discovery.

                                       6          Good cause exists to shorten time on the Motion. Fluidigm’s operative complaint

                                       7   (including the specific claims it is asserting against IONpath) establishes the metes and bounds of

                                       8   this litigation. The Underlying Motion asks the Court to decide whether Fluidigm is permitted to

                                       9   file a Third Amended Complaint to include claims based on newly-discovered evidence

                                      10   previously in the sole custody and control of IONpath. Should the Court grant the Motion, the

                                      11   Court’s ruling would give the parties guidance as to the scope of the theories that need to be
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      12   addressed both during current discovery and in future, post-showdown proceedings. Whatever
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                      13   the Court’s ruling on the Underlying Motion, securing that ruling promptly will enable the parties

                                      14   to focus their discovery efforts and showdown summary judgment papers on the theories that are

                                      15   currently in the case. A ruling from the Court on this threshold issue will allow the parties to be

                                      16   better able to investigate key issues and ultimately present the Court with a focused, well-

                                      17   developed record on which to resolve those issues.

                                      18      Therefore, Fluidigm seeks the following expedited briefing schedule:

                                      19         Fluidigm Motion: September 8, 2020

                                      20         IONpath Opposition: September 16, 2020 at 11:59 pm PDT

                                      21         Fluidigm Reply: September 21, 2020 at 11:59 pm PDT

                                      22         Hearing: At the Court’s convenience

                                      23          Expediting the briefing schedule as described will not alter the date of any other event or

                                      24   deadline already fixed by Court Order.

                                      25          Fluidigm respectfully requests the Court grant its proposed briefing schedule for its

                                      26   Motion to Modify Scheduling Order and for Leave to File Third Amended Complaint.

                                      27

                                      28                                                     2
                                                     FLUIDIGM CORPORATION AND FLUIDIGM CANADA, INC.’S MOTION TO AMEND
                                                     BRIEFING SCHEDULE ON THEIR MOTION TO MODIFY SCHEDULING ORDER AND
                                                                 FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                            Case 3:19-cv-05639-WHA Document 135 Filed 09/08/20 Page 4 of 4



                                       1   Dated: September 8, 2020             Nick Williamson
                                                                                BRYAN CAVE LEIGHTON PAISNER LLP
                                       2

                                       3

                                       4                                        By:    /s/ Nick Williamson
                                                                                        Nick Williamson
                                       5
                                                                                       Attorneys for Fluidigm Corporation
                                       6                                               and Fluidigm Canada Inc.
                                       7

                                       8

                                       9

                                      10

                                      11
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      12
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28                                           3
                                                    FLUIDIGM CORPORATION AND FLUIDIGM CANADA, INC.’S MOTION TO AMEND
                                                    BRIEFING SCHEDULE ON THEIR MOTION TO MODIFY SCHEDULING ORDER AND
                                                                FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
